     Case 9:19-cv-00056-DWM Document 70 Filed 06/23/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION




WILDEARTH GUARDIANS,et al.                      Lead Case No.
                                            CV I9-56-M-DWM
           Plaintiffs,
                                              Member Case No.
     and                                    CV 19-60-M-DWM


SWAN VIEW COALITION, et al..

           Consolidated Plaintiffs,               OPODER


     vs.




KURTIS E. STEELE, et al..

           Defendants,

     and


DAVID BERNHARDT,et al..

           Consolidated Defendants,

     and


MONTANA LOGGING
ASSOCIATION, a Montana non-profit
corporation and AMERICAN FOREST
RESOURCE COUNCIL, an Oregon
non-profit corporation.

           Defendant-Intervenors.




                                      1
        Case 9:19-cv-00056-DWM Document 70 Filed 06/23/20 Page 2 of 2



      Defendant-Intervenors move for the admission of Sara Ghafouri to practice

before this Court in this case with Mark L. Stermitz to act as local counsel. Ms.


Ghafouri’s application appears to be in order.

      Accordingly, IT IS ORDERED that Defendant-Intervenors’ motion to admit

Sara Ghafouri pro hac vice (Doc. 69)is GRANTED on the condition that pro hac

counsel shall do his or her own work. This means that pro hac counsel must do his

or her own writing; sign his or her own pleadings, motions, and briefs; and appear

and participate personally. Counsel shall take steps to register in the Court’s

electronic filing system (“CM-ECF”). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

pro hac counsel, within fifteen(15)days of the date ofthis Order, files a notice

acknowledging counsel’s admission under the terms set forth above. In that notice.

counsel shall also designate a single attorney with the authority to make any and all

decisions related to the administration of this case as the primary point of contact

for the opposing party.
                          /
                          if
      DATED this          day of June, 2020.




                                                 . Molloy, District Judge
                                       United Sfates District; Court


                                          2
